Citation Nr: 1336851	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  07-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for cold injury residuals of the ears, nose, and lips.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION
The Veteran served on active duty from February 1982 to July 1982 and from July 1983 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  This claim was previously before the Board in May 2009 and September 2011.  On both occasions, the Board remanded the Veteran's claim for further development.  Following a June 2012 supplemental statement of the case, this claim has been remitted to the Board for further appellate review.  The appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.

In March 2009, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claims file.


REMAND

In September 2011, the Board remanded the Veteran's claim of entitlement to an initial rating in excess of 10 percent for cold injury residuals of the ears, nose, and lips.  Therein, the Board directed the RO to attempt to obtain all photographs, if any, generated as a result of an August 2009 VA examination.  If said photographs were obtained, the Board instructed the RO to associate them with the Veteran's claims file.

While the Veteran's claim was in remand status, the RO successfully obtained the photographs from the August 2009 VA examination and associated them with the Veteran's claims file in October 2011.

In a January 2012 statement, the Veteran requested that VA also obtain photographs dated in 2007 that he indicated should be associated with his claims file.  The Veteran contemporaneously submitted a VA treatment report dated in November 2007 concerning lesions on his lower lip that he reported were associated with his service-connected cold injury residuals of the ears, nose, and lips.

After a longitudinal review of the Veteran's claims file, the Board was unable to locate photographs of the Veteran dated in 2007.  Further, the Board found no indication that the RO undertook efforts to obtain photographs of the Veteran dated in 2007.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order for the RO to attempt to obtain the 2007 photographs, if any, and associate them with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran in order to obtain specific information as to (1) the date of the 2007 photographs; and (2) the location where the photographs were taken. 

2.  The RO must then attempt to obtain all photographs, if any, dated in 2007 that concern the Veteran's service-connected cold injury residuals of the ears, nose, and lips.

3.  Thereafter, the RO should re-adjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for his service-connected cold injury residuals of the ears, nose, and lips, to include consideration of assignment of separate ratings for the affected body parts diagnosed as manifesting residual effects of cold injury, as warranted.  If any benefit sought on appeal is denied, the RO should issue to the Veteran and his representative a supplemental statement of the case and afford them the opportunity to respond thereto.  The claim should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

